     Case 3:16-cv-00658-ECM-SRW Document 176 Filed 10/26/20 Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

MT. HEBRON DISTRICT MISSIONARY                    )
BAPTIST ASSOCIATION OF ALABAMA,                   )
INC.,                                             )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )    CIVIL ACT. NO. 3:16-cv-658-ECM
                                                  )                (WO)
SENTINEL INSURANCE COMPANY,                       )
                                                  )
       Defendant.                                 )
                                                  )
       v.                                         )
                                                  )
LANDON ALEXANDER, SR.,                            )
                                                  )
       Third-Party Defendant                      )

                            MEMORANDUM OPINION and ORDER

       On November 5, 2019, the Court granted the Plaintiff’s motion for summary

judgment as it related to Sentinel Insurance Company’s (“Sentinel”) interpleader action but

denied summary judgment on all other claims. (Doc. 148). On March 31, 2020, the Court

granted the Plaintiff’s motion to dismiss and dismissed the Plaintiff’s remaining claims

against Defendants Sentinel and Landon Alexander, Sr. (“Alexander”). (Doc. 163). The

Court entered final judgment on March 31, 2020, in favor of the Plaintiff on the interpleader

action and awarded the Plaintiff the interpleaded funds. The Court also taxed costs against

Alexander.

       On April 6, 2020, the Plaintiff filed a bill of costs seeking $2,246.42. (Doc. 165).

On April 14, 2020, Alexander filed objections to the Plaintiff’s bill of costs, asserting that
     Case 3:16-cv-00658-ECM-SRW Document 176 Filed 10/26/20 Page 2 of 2


the Plaintiff was not entitled to costs as it “is not the disinterested interpleader.” (Id. at 1).

The Plaintiff has failed to respond to the Court’s order directing it to show cause why the

objections should not be sustained.

       “In an interpleader action, costs and attorney’s fees are generally awarded, in the

discretion of the court, to the plaintiff who initiates the interpleader as a mere disinterested

stake holder.” Prudential Ins. Co. v. Boyd, 781 F.2d 1494, 1497 (11th Cir. 1986).

Moreover, “[t]he usual practice is to tax the costs and fees against the interpleader fund,

although the court may tax the losing claimant directly when [his] conduct justifies doing

so.” Id. at 1498. In this case, the Plaintiff is not the interpleader nor is it a disinterested

stake holder.

       In addition, the Plaintiff has offered no reason why costs should be taxed against

Alexander as the losing claimant. Because Mt. Hebron was not the interpleader plaintiff,

the Court dismissed Mt. Hebron’s claims against Alexander, and Mt. Hebron offers no

reason why it is entitled to costs, the Court concludes that Alexander’s objections to Mt.

Hebron’s bill of costs are due to be sustained.

       Accordingly, for the reasons as stated, and for good cause, it is

       ORDERED that Defendant Alexander’s objections to the Plaintiff’s bill of costs are

SUSTAINED.

       DONE this 26th day of October, 2020.


                                               /s/ Emily C. Marks
                                     EMILY C. MARKS
                                     CHIEF UNITED STATES DISTRICT JUDGE
